This case was here on a former appeal by Lawrence county (21 N.W.2d 57). It was there decided that the Forman family had acquired a legal settlement in Lawrence county after leaving Charles Mix county. The cause was remanded with directions to determine whether the legal settlement which had been established in Lawrence county was lost to Butte county. The circuit court re-examined that issue and decided that at the time Anna Forman was committed to the State Hospital for the Insane she had her legal settlement in Butte county and that Butte county is responsible for her care and keep in the State Hospital. The record shows a clear preponderance of the evidence in support of the findings and conclusions of the trial court, and the judgment is therefore affirmed.
POLLEY, J., not sitting.